                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ANDRE KENNETH STUCKEY, et al.,
                                   4                                                         Case No. 20-cv-07344-YGR (PR)
                                                        Plaintiffs,
                                   5                                                         ORDER OF DISMISSAL
                                                  v.
                                   6
                                         PEOPLE[’S] REPUBLIC OF CHINA, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9          On October 20, 2020, Plaintiff Andre Kenneth Stuckey, a state prisoner currently

                                  10   incarcerated at Pelican Bay State Prison (“PBSP”), filed the present pro se prisoner “Class Action

                                  11   Complaint” on behalf of himself and additional Plaintiffs, who are also inmates at PBSP,

                                  12   purporting to represent all “incarcerated inmates in the State of California for damages and
Northern District of California
 United States District Court




                                  13   equitable relief suffered as a result of the Coronavirus pandemic, against the Defendants, the

                                  14   People’s Republic of China . . . .” Dkt. 1 at 2.1 In its December 15, 2020 Order, the Court denied

                                  15   Plaintiff’s motion for certification of a class action. Dkt. 7 at 1-2. The additional named

                                  16   Plaintiffs, who were all inmates at PBSP, were dismissed as Plaintiffs from this action without

                                  17   prejudice. Id.

                                  18          Plaintiff has filed requests for leave to proceed in forma pauperis (“IFP”). Dkts. 12, 15.

                                  19   He has also filed an amended complaint, which is the operative complaint in this matter. Dkt. 13.

                                  20          On March 1, 2021, in its Order to Show Cause, the Court found Plaintiff had “on 3 or more

                                  21   prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a

                                  22   court of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails

                                  23   to state a claim upon which relief may be granted,” and further found Plaintiff was not “under

                                  24   imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g). These qualifying

                                  25   dismissals were issued in the following cases (filed in this district and in the United States District

                                  26   Court for the Central District of California): Case Nos. 2:12-cv-0687, 2:12-cv-08438, and 19-cv-

                                  27
                                              1
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                  28
                                       filing system and not those assigned by Plaintiff.
                                   1   03688. See Dkt. 17 at 3. Consequently, the Court ordered Plaintiff to show cause why the action

                                   2   should not be dismissed pursuant to 28 U.S.C. § 1915 (g). See Andrews v. King, 398 F.3d 1113,

                                   3   1121 (9th Cir. 2005).

                                   4          On March 17, 2021, Plaintiff filed his response to the Order to Show Cause wherein he

                                   5   seems to contest the Court’s finding that he is not “under imminent danger of serious physical

                                   6   injury” within the meaning of section 1915(g). Dkt. 18. Plaintiff also disputes that he has accrued

                                   7   three qualifying dismissals under section 1915(g). See id. at 2. Plaintiff concedes that all three

                                   8   cases were dismissed as frivolous or failing to state a claim for relief, but contends that his

                                   9   dismissals in Case Nos. 2:12-cv-06875 and 2:12-cv-08438 do not count because they were “two

                                  10   separate complaints that were based on the same operative facts.” Id.

                                  11          The Court finds that Plaintiff offers no meaningful dispute that he has accrued three

                                  12   qualifying dismissals under § 1915(g). The PLRA contains no exception for duplicate litigation
Northern District of California
 United States District Court




                                  13   and that the PLRA’s three-strikes rule applies regardless of whether the plaintiff’s claim is well-

                                  14   pleaded or brought in good faith. See El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016).

                                  15   The central inquiry in determining whether dismissals qualify as strikes, is whether the dismissal

                                  16   “rang the PLRA bells of frivolous, malicious, or failure to state a claim.” Id. Thus, the Court

                                  17   finds that these bells were unequivocally sounded in each of Plaintiff’s dismissals as the respective

                                  18   district courts not only found them to be frivolous, but also found that he failed to state claims

                                  19   upon which relief may be granted.

                                  20          In Case No. 2:12-cv-06875, the magistrate judge recommended to deny Plaintiff’s request

                                  21   to proceed IFP because his complaint was “frivolous, malicious, and fail[ed] to state a claim for

                                  22   relief.” Dkt. 13-1 at 7 (Ex. A) in Case No. 20-cv-01898 YGR (PR). Meanwhile in Case No. 2:12-

                                  23   cv-08438, the magistrate judge recommended to deny Plaintiff’s request to proceed IFP for the

                                  24   same reasons as Case No. 2:12-cv-06875. Id. at 12. In both cases, the magistrate judge also

                                  25   specifically stated that: “This denial may constitute a strike under the ‘Three Strikes’ provision

                                  26   governing the filing of prisoner suits. 28 U.S.C. § 1915(g); see O’Neal v. Price, 531 F.3d 1146,

                                  27   1153 (9th Cir. 2008).” Id. at 7, 12. And, the Central District adopted the magistrate judges’

                                  28   findings and recommendations in both cases and denied Plaintiff’s requests to proceed IFP. Id. at
                                                                                          2
                                   1   6, 11. Plaintiff does not dispute that his third case, which was in this district, Case No. 19-cv-

                                   2   03688 was dismissed as being both frivolous and failing to state a claim. See Dkt. 17 at 1-2 in

                                   3   Case No. 20-cv-01898 YGR (PR). He is not challenging that frivolousness and failure to state a

                                   4   claim are qualifying reason for a strike under section 1915(g). Therefore, the Court finds that the

                                   5   three aforementioned cases, Case Nos. 2:12-cv-0687, 2:12-cv-08438, and 19-cv-03688, were

                                   6   dismissed for a qualifying reason under section 1915(g), and therefore count as strikes. See

                                   7   Andrews I, 398 F.3d at 1120. In sum, Plaintiff’s three aforementioned dismissals constitute

                                   8   “strikes” under section 1915(g). Thus, his IFP status must be revoked unless he can show that he

                                   9   is entitled to the imminent danger of serious physical injury exception under section 1915(g).

                                  10          A plaintiff barred from bringing an action IFP because he has three strikes may still

                                  11   proceed without prepaying court fees if he can show he is “under imminent danger of serious

                                  12   physical injury.” 28 U.S.C. § 1915(g). The availability of the exception turns on the “conditions a
Northern District of California
 United States District Court




                                  13   prisoner faced at the time the complaint was filed, not at some earlier or later time.” Andrews v.

                                  14   Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007) (“Andrews II”). As this is merely a “threshold

                                  15   procedural” question, the Ninth Circuit has indicated that district courts should not conduct an

                                  16   overly detailed inquiry into whether a particular danger is serious enough under the serious

                                  17   physical injury prong. Id. at 1055. Rather, “the exception applies if the complaint makes a

                                  18   plausible allegation that the prisoner faced ‘imminent danger of serious physical injury’ at the time

                                  19   of filing.” Id. In order to satisfy the imminence prong, the prisoner must allege that the danger is

                                  20   ongoing. See id. at 1056-57 (prisoner who alleges that prison officials continue with practice that

                                  21   has injured him satisfies ongoing danger standard and meets imminence prong of three-strike

                                  22   exception).

                                  23          A district court should liberally construe the allegations in a complaint filed by a pro se

                                  24   prisoner facing a section 1915(g) bar. See McAlphin v. Toney, 281 F.3d 709, 710-11 (8th Cir.

                                  25   2002) (liberally construing allegations in complaint for initial determination of whether prisoner is

                                  26   under imminent danger of serious physical injury). It is sufficient if any part of the complaint

                                  27   plausibly alleges that the prisoner is in imminent danger of serious physical injury at the time of

                                  28   filing. Andrews II, 493 F.3d at 1053.
                                                                                         3
                                   1            Here, Plaintiff makes conclusory allegations that he faced an imminent danger of serious

                                   2   physical injury at the time he filed his original complaint on October 20, 2020. See Dkt. 18 at 1.

                                   3   Plaintiff states in a conclusory fashion that “at the time of filing his complaint . . . he was

                                   4   (1) infected and/or exposed to the COVID-19 virus; (2) denied medical, dental and mental health

                                   5   care; (3) denied access to religious services and visitation; (4) [exposed to] disruption of regular

                                   6   activities and life; (5) fear, emotional distress and physical injuries, due to the Defendants[’]

                                   7   actions which are outlined in [his] amended complaint, which includes statutory predicates for

                                   8   civil jurisdiction over China and Chinese officials related to the spread of coronavirus . . . .” Id.

                                   9   First, the Court notes Plaintiff is not suing prison officials in this action for any of the alleged

                                  10   aforementioned constitutional violations dealing with his conditions of confinement, instead he is

                                  11   suing “for damages and equitable relief suffered as a result of the Coronavirus pandemic, against

                                  12   the Defendants, the People’s Republic of China . . . .” Dkt. 1 at 2; Dkt. 13 at 3. Even when
Northern District of California
 United States District Court




                                  13   liberally construed, it cannot be said that any of the Defendants’ alleged actions placed Plaintiff

                                  14   under imminent danger of serious physical injury at the time of filing, mainly because none of the

                                  15   named Defendants are prison officials. Instead, Plaintiff claims in a conclusory fashion that the

                                  16   named Defendants are “the People’s Republic of China and its various government entities and

                                  17   officials who engaged in the creation and release, accidental or otherwise, of a variation of

                                  18   coronavirus known as COVID-19 as a biological weapon.” Dkt. 13 at 3. From what the Court can

                                  19   decipher from his response, the Court finds that Plaintiff has not otherwise shown that he was in

                                  20   imminent danger of serious physical injury or subject to an “ongoing danger” at the time he filed

                                  21   either his complaint or amended complaint. See Abdul-Akbar, 239 F.3d at 312. Consequently, the

                                  22   Court finds that Plaintiff has not shown cause why this case should not be dismissed and IFP

                                  23   should not be denied under Section 1915(g).

                                  24            In sum, Plaintiff was given the opportunity to be heard on the question of whether the

                                  25   instant action is subject to dismissal under section 1915(g), see Andrews, 398 F.3d at 1120-21, and

                                  26   his response to the Court’s Order to Show Cause fails to establish that section 1915(g) does not

                                  27   apply.

                                  28            Accordingly, this action is hereby DISMISSED without prejudice to Plaintiff’s refiling his
                                                                                           4
                                   1   claims in a new case in which he pays the filing fee, and the amended complaint, filed December

                                   2   30, 2020 (dkt. 13), is hereby STRICKEN. Plaintiff’s requests to proceed IFP are DENIED. Dkts.

                                   3   12, 15.

                                   4             The Clerk of the Court shall terminate all other pending motions as moot (dkt. 18) and

                                   5   close the file.

                                   6             This Order terminates Docket Nos. 12, 15 and 18.

                                   7             IT IS SO ORDERED.

                                   8   Dated: 7/12/2021

                                   9                                                     ______________________________________
                                                                                         JUDGE YVONNE GONZALEZ ROGERS
                                  10                                                     United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
